DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ALLAN STUART,
                                 Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-2769

                              [August 2, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Edward H. Merrigan, Jr., Judge; L.T. Case No. 14-
005727CF10A.

  Carey Haughwout, Public Defender, and Brad R. Schlesinger, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST, JJ., and ARTAU, EDWARD L., Associate Judge, concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.